internal_revenue_service p o box cincinnati oh number release date date date department of the treasury director exempt_organizations contact person identification_number telephone number employer_identification_number uniform issue list number dear this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code f worth x will be awarded up to of g worth y c is exempt from federal_income_tax under sec_501 of the f g two or ‘the information submitted indicates that the grants funded by b will be administered supervised and paid out by c the internal_revenue_code and has been classified as a publicly_supported_organization name of your scholarship program is d ’ five of f is renewable annually for four years and g is not automatically renewable but winners will be allowed to repeat the application process in subsequent years to be considered for additional awards eligible to receive a maximum of four awards year to year based on the number of qualified applications received will be awarded f and g will vary from up to total of f and g d will award two types of scholarships will be awarded annually the number of under the terms of an agreement you will make annual contributions to c to fund scholarships for qualified dependent_children of e’s employees including current full time employees 30hrs wk grade and below with a minimum of two years_of_service to e at application deadline and employees who left e because of death disability or retirement dependents are defined as unmarried children natural or legally adopted or stepchildren age and under who are living in the employee's household percent of the time or are primarily supported by the employee or who are full time students primarily supported by the employee e employs approximately employees in the united_states a qualified applicant must be a student wha plans to enroll or is currently enrolled in an undergraduate or graduate course of study at an accredited college university or vocational- technical school and has been accepted by that institution for the year for which the scholarship is awarded in addition applicants who wish to be considered for the f must have declared a major in mathematics engineering physical or life science or healthcare applicants who apply for the f but are not selected will automatically be considered for the other annual scholarships d will be publicized via various intra-office postings including posting on e's intranet homepage winners of o will be selected on the basis of high school grades or undergraduate grades if applicable subjects taken rank in class scores on college admission tests and various other qualifications such as community and other extracurricular involvement for high school applicants academie performance weighted grade point average --- actisat scores class ranking leadership activities weighted working experience participation in school and community activities statement of career and educational aspirations unusual personal or family circumstances for college applicants weighted grade point average leadership and activities weighted working experience participation in school and community activities statement of career and educational aspirations unusual personal or family circumstances for f the renewing recipients must annually submit their current transcripts and their registration for the upcoming academic year a b average for the academic year is required to renew the scholarship once a student has been selected for an award payment of that award will not be contingent upon continued employment of his her parent by e c will prepare and fumish application forms receive all applications notify the recipients of the award confirm enrolment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by the recipients in their educational programs recipients are determined solely by c aforementioned before utilizing selection criteria you provided as the number of new awards in any year will not exceed percent after applying the rounding convention of the irs rev_proc of the number of employees’ children who i were eligible i were applicants for such grants and il were considered by the selection committee in selecting the recipients of grants in that year e's employee relations department will monitor b's distribution requirement to ensure compliance the scholarships will not be used as a means to recruit employees for e nor will a grant bbe terminated if the employee leaves scholarships will only be awarded to students who plan to enroll in an institution that meets the requirements of sec_170 b a i of the code c will supply statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 1976_2_cb_670 you will ensure compliance with the percentage tests under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to the same individuals selection of grant recipients under b will be made by a committee of individuals chosen and directly solely by c who are knowledgeable in the education field and who have the background and knowledge to properly evaluate the potential of applicants the selection committee will be totally independent and separate from b and e sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in section mai revrul_81_217 1981_2_cb_217 describes a situation involving a private_foundation making grants to an organization that is not a private_foundation to provide scholarships only to children of a particular employer the organization that is not a private_foundation evaluates the students according to its own criteria including student performance on a qualifying examination since grant funds are distributed only to children of employees of a particular company students who receive scholarships are not selected completely independently of the grantor accordingly any such scholarships awarded and paid after date are considered to be individual grants under sec_4945 for which advance approval of grant procedures are required under sec_4945 rey proc 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a pragram under sec_4945 of the code sections dollar_figure through dollar_figure set forth eight conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 of the code section dollar_figure provides that a private_foundation which makes scholarship awards to children of employees of a company or to the employees themselves will meet this test if it limits these grants to of all eligible applicants or of all those shown to be eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a current_year view to providing objectivity and nondiscrimination in the awarding of based upon the information submitted and assuming your program will be conducted as proposed with scholarship grants we rule that your grants to c for the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute ‘taxable expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the cade to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 b of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is furlher conditioned on the understanding that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it code provides that it may not be used or cited as precedent sec_61 k of the if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director of exempt_organizations rulings and agreements enclosure notice
